Citation Nr: 1340014	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether C.E.W. is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral lower extremity radiculopathy.

5.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated 20 percent disabling. 

6.  Entitlement to an extraschedular rating for traumatic arthritis of the right knee. 

7.  Entitlement to an extraschedular rating for degenerative arthritis of the left knee. 
8.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963.

These matters come to the Board of Veterans' Appeals (Board) from March 2005, October 2006, December 2007, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran did not appeal the March 2005 rating decision reopened and denied a claim for service connection for diabetes mellitus.  However, if new and material evidence is received within one year of a rating decision, VA regulations require that any subsequent decision based on that evidence relate back to the original claim.  38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The receipt of new and material evidence in September 2005 required a reconsideration of his claim, which remained pending until the April 2011 rating decision that determined that new and material evidence had not been received to reopen the claim.  While the Veteran perfected an appeal of the April 2011 rating decision, his appeal stems from a December 2004 claim first adjudicated in the March 2005 rating decision.

A February 2012 Board decision denied increased ratings for right and left knee disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a February 2013 memorandum decision, the Court vacated and remanded that part of that Board decision denying referral for extraschedular consideration for readjudication.  

Also, in February 2012 decision, the Board remanded the issues of entitlement to service connection for diabetes mellitus, entitlement to an increased rating for degenerative joint disease of the lumbar spine, entitlement to TDIU, and whether C.E.W. is entitled to recognition as a helpless child.  The Board requested that the RO issue statements of the case on the issues of entitlement to service connection for diabetes mellitus and entitlement to an increased rating for degenerative joint disease of the lumbar spine, and determine if C.E.W. was married, with additional development depending on that determination.  The record shows that the Veteran was issued statements of the case and he has perfected an appeal of both issues.  In an October 2012 letter, the RO asked the Veteran whether C.E.W. is married.  In a statement received later that month, the Veteran stated, "If you can find out I'd be happy."  The Board finds that there has been substantial compliance with the remand directives and there is no further duty to develop.  Dyment v. West, 13 Vet. App. 141 (1999).

In this decision, the Board denies recognition of C.E.W. as a helpless child on the basis of permanent incapacity for self-support and reopens the claim for service connection for diabetes mellitus.  The issues of entitlement to service connection for diabetes mellitus, service connection for bilateral lower extremity radiculopathy, an increased rating for degenerative joint disease of the lumbar spine, an extraschedular rating for traumatic arthritis of the right knee, an extraschedular rating for degenerative arthritis of the left knee, and a TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  C.E.W. is married.  

2.  A January 2004 rating decision continued a previous denial of the claim for service connection for diabetes mellitus.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

3.  The evidence received since the January 2004 decision relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for recognition of C.E.W. as a helpless child on the basis of permanent incapacity for self-support have not been met.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.356 (2013).

2.  The January 2004 rating decision, which confirmed and continued the previous denial of the claim for service connection for diabetes mellitus, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013). 

3.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Because of the favorable determination on the claim to reopen, no further discussion of the duties to notify and assist is needed on that issue.  

For the claim for recognition of C.E.W. as a helpless child on the basis of permanent incapacity for self-support, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in a June 2006 letter of the criteria for establishing recognition as a helpless child on the basis of permanent incapacity for self-support, the evidence required, and his and VA's respective duties for obtaining evidence.  That letter predated the initial adjudication by the RO in October 2006.  In a June 2010 letter, he was notified of how VA determines effective dates.  The claim was readjudicated in February 2011.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Helpless Child

The term child of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the VA.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002); 38 C.F.R. § 3.57 (2013).

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child was permanently incapable of self- support by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  Principal factors for consideration are:

(1)  The fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.
(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (2013).

The Veteran claims that C.E.W. is entitled to recognition as a helpless child due to psychiatric impairment.  Social Security Administration (SSA) and prison records document that C.E.W. has schizophrenia and psychosis, but they are dated from age 24 onward.  They also show that C.E.W. is married, but separated.  

In February 2012, the Board requested that the RO determine if C.E.W. is married and, if not, obtain outstanding medical records and provide him a VA examination.  In an October 2012 letter, the RO asked the Veteran if C.E.W. is married.  In a statement received later that month, the Veteran stated, "If you can find out I'd be happy."  

Before addressing the issue of whether C.E.W. is a helpless child, the Board must first determine whether C.E.W. is a child of the Veteran.  To be considered as a child, C.E.W. must be unmarried.  The record shows that C.E.W. is married but separated.  When asked about C.E.W.'s current marital status, the Veteran indicated uncertainty.  VA's duty to assist is not a one-way street.  A veteran seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the record currently stands, the preponderance of the evidence shows that C.E.W. is married.  There is no evidence of record showing otherwise.  Therefore, by definition, C.E.W. is not a child of the Veteran.  Thus, C.E.W. is not entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for diabetes mellitus was originally denied in an April 2002 rating decision.  The claim was denied because there was no evidence of current disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within one year of that decision requiring a reconsideration of the issue.  38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, that decision became final.  

In September 2003, the Veteran attempted to reopen his claim, asserting that he was exposed to herbicides as a materials handler.  In a January 2004 rating decision, the RO confirmed and continued the previous denial because there was no evidence of current disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within one year of that decision requiring a reconsideration of the issue.  38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, that decision became final.  

The pertinent evidence received since the January 2004 decision includes private medical records showing a diagnosis of diabetes mellitus.  Presuming the credibility of the new evidence, the record now indicates that the Veteran has diabetes mellitus.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Therefore, as new and material evidence has been received, the claim for service connection for diabetes mellitus, to include as due to herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  To that extent only, the claim is allowed.


ORDER

Recognition of C.E.W. as a helpless child on the basis of permanent incapacity for self-support is denied.

The claim for service connection for diabetes mellitus, to include as due to herbicide exposure, is reopened.  To that extent only, the claim is allowed.


REMAND

While the claim for service connection for diabetes mellitus has been reopened, the Board finds that a remand is needed for the RO to adjudicate the claim for service connection on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO denied the claim on the merits in the March 2005 rating decision.  However, the April 2011 rating decision that led to the appeal, the August 2011 rating decision, and February 2013 statement of the case determined that new and material evidence had not been received to reopen the claim and did not reach a decision on the merits.  Thus, to avoid any prejudice to the Veteran, the RO should readjudicate the claim for service connection for diabetes mellitus, to include as due to herbicide exposure, in the first instance.

With respect to the claim for an increased rating for degenerative joint disease of the lumbar spine, the Veteran has perfected an appeal of that issue.  The Veteran has also requested a videoconference Board hearing.  As the RO schedules videoconference hearings, a remand of that matter to the RO is warranted.  Furthermore, the Board finds that the claim for service connection for bilateral lower extremity radiculopathy is inextricably intertwined with that claim.

With respect to the claims for extraschedular ratings pursuant to 38 C.F.R. § 3.321 for right and left knee disabilities, the February 2013 Court memorandum decision indicates that referral to the Director of the Compensation and Pension Service is warranted.  Therefore, that referral will be requested on remand.

As the outcome of the above claims could affect the claim for a TDIU, the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Referral of the claim under 38 C.F.R. § 4.16(b) (2013) to the appropriate department officials for extraschedular consideration should be considered if the rating criteria of 38 C.F.R. § 4.16(a) (2013) are not met.  

The Veteran receives treatment from the Murfreesboro VA Medical Center (VAMC), including the Chattanooga Community Based Outpatient Center (CBOC), and the record contains treatment notes dated through February 2013.  Thus, any outstanding treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Murfreesboro VAMC, including the Chattanooga CBOC, since February 2013.

2.  Refer the Veteran's appeal for entitlement to extraschedular ratings for left and right knee disabilities to the Director of the Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).

3.  Schedule the Veteran for a VA neurologic examination.  The examiner should review the claims file and should note that review in the report.  Any necessary tests or studies should be performed.  The examiner should state whether the Veteran has radiculopathy in the lower extremities and should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any radiculopathy in the lower extremities is due to or the result of the service-connected low back disability.

4.  Then, readjudicate the issues of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure; an extraschedular rating pursuant to 38 C.F.R. § 3.321 for traumatic arthritis of the right knee; an extraschedular rating pursuant to 38 C.F.R. § 3.321 for degenerative arthritis of the left knee; service connection for bilateral lower extremity radiculopathy; and a TDIU.  Consider referral of the TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration if the rating criteria of 38 C.F.R. § 4.16(a) are not met.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

5.  With respect to the claim for an increased rating for degenerative joint disease of the lumbar spine, currently rated 20 percent disabling, schedule the Veteran for a videoconference Board hearing.  Notify the Veteran and his representative of the date and time of the hearing.  After the hearing, return the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


